DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “the second nanowire gallium nitride layer including a second impurity of the first electronic conductivity type and having a tapered upper portion that includes six sloped surfaces; forming a layer of one of more of indium nitride or indium gallium nitride over the second gallium nitride layer; forming a third nanowire gallium nitride layer over the layer of one or more of indium nitride or indium gallium nitride, the third nanowire gallium nitride layer including a third impurity of a second different electronic conductivity type; exposing a sidewall of the second nanowire gallium nitride layer by removing a side portion of the third gallium nitride layer and a side portion of the layer of one of more of indium nitride or indium gallium nitride; and forming a gate structure adjacent to the as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “, the second gallium nitride layer having six sloped surfaces; forming a layer of one or more of indium gallium nitride or indium nitride overlaying the second gallium nitride layer; forming a third gallium nitride layer in gallium polar overlaying the layer of one or more of indium gallium nitride or indium nitride, the third gallium nitride layer having a substantially flat upper surface; and etching side portions of the layer of the one or more of indium gallium nitride or indium nitride and the third gallium nitride layer.”, with combination of remaining features, as recited in claim 4.

The primary reason for the allowance of the claims is the inclusion of the limitation “a first nanowire source/drain region of gallium nitride overlaying the gallium nitride base, the first nanowire source/drain region including a tapered top portion having six sloped surfaces; an intermediate region of a III-V semiconductor material different from gallium nitride overlaying the first nanowire source/drain region; a second nanowire source/drain region of gallium nitride overlaying the intermediate region of the III-V semiconductor material; and forming a gate structure adjacent to the intermediate region.”, with combination of remaining features, as recited in claim 15.


Fareed et al (US 2011/0108887 A1) discloses a substrate,  an Al.sub.aGa.sub.1-aN layer, 14. A GaN layer, 16, is coated on the Al.sub.aGa.sub.1-aN layer thereby forming a first heterojunction. An In.sub.1-bGa.sub.bN/GaN channel layer, 18, is formed on the GaN layer. An Al.sub.cIn.sub.aGa.sub.1-c-dN spacer layer, 20, is formed on the In.sub.1-bGa.sub.bN/GaN layer. An Al.sub.eIn.sub.1-eN nested superlattice barrier layer, 22, is formed on the Al.sub.cIn.sub.dGa.sub.1-c-dN spacer layer (Fig [1-2], Para [0027-0028]).

However, Fareed fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 4 and 15.

Claims 3, 5-14 and 17-22 are allowed as those inherit the allowable subject matter from clams 1, 4 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898